Exhibit 10.17

 

FIFTH AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into as of the 20th day of February, 2004, amends and
restates the Amended and Restated Agreement, dated as of the 20th day of
February, 2002, by and between KOPIN CORPORATION, a Delaware corporation with
its principal place of business at 200 John Hancock Road, Taunton, MA 02780 (the
“Employer”), and John C. C. Fan, an individual residing at [REDACTED] (the
“Employee”), as first amended and restated as of May 1, 1995.

 

§1. Freedom to Contract. The Employee represents that he is free to enter into
this Agreement, that he has not made and will not make any agreements in
conflict with this Agreement, and will not disclose to the Employer, or use for
the Employer’s benefit, any trade secrets or confidential information now or
hereafter in the Employee’s possession which is the property of any other party.

 

§2. Employment. The Employer hereby employs the Employee, and the Employee
hereby accepts his employment by the Employer, upon the terms and conditions set
forth herein.

 

§3. Effective Date and Term. This Agreement shall take effect as of February 20,
2004 (the “Effective Date”), and shall continue thereafter in full force and
effect through February 20, 2006, unless terminated prior to such time in
accordance with the provisions of this Agreement.

 

§4. Title and Duties; Extent of Services. The Employee shall promote the
business and affairs of the Employer as President and Chief Executive Officer of
the Employer, with responsibility for performing such duties consistent with
such position as the Board of Directors may from time to time designate. As long
as he is employed hereunder, the Employee shall also continue to serve, if
elected by the Shareholders, as a member of the Board of Directors of the
Employer.

 

§5. Termination Rights of the Parties. The employment of the Employee by the
Employer under this Agreement may be terminated at any time by either the
Employee or Employer upon 360 days’ prior written notice of such termination to
the other.

 

§6. Compensation. Employee shall be paid a salary at an initial annual rate of
Four Hundred Fifty Thousand Dollars ($450,000) through December 31, 2004. The
Board of Directors, in its sole discretion, shall have the absolute



--------------------------------------------------------------------------------

right to determine the Employee’s salary and benefits for each subsequent fiscal
year during the term hereof, provided that in no event shall such salary and
such benefits be less than such initial annual rate and the benefits awarded to
the Employee during the initial year hereof. The Employer agrees to diligently
review and consider alternative means of providing the Employee with additional
tax advantaged compensation.

 

§7. Inventions and Proprietary Information.

 

§7.1. Inventions. Employee shall inform the Employer using the established
procedures promptly and fully of all inventions, improvements, discoveries,
know-how, designs, processes, formulae and techniques, and any related
suggestions and ideas (hereinafter “Inventions”), whether patentable or not,
which are solely or jointly conceived or made by Employee, during the period of
Employee’s employment by the Employer, whether during or out of Employee’s usual
hours of work. The Employer shall own all right, title and interest to those
inventions (hereinafter “Employer Inventions”) which are: (a) within the scope
of the Employer’s business, which includes areas in which research is being
conducted and areas of technical or market investigation; and/or (b) related to
work done for the Employer by Employee. Employee hereby assigns and agrees to
assign to the Employer Employee’s entire right, title and interest in all
Employer Inventions and any patents, design patents, and any other forms of
intellectual property resulting therefrom. Employee shall protect the Employer’s
right to patent Employee’s Employer Inventions by keeping written records, which
are witnessed and dated, concerning dates of conception and reduction to
practice, and Employee shall not publish information concerning Employer
Inventions without prior approval from the Employer. Employee shall also, during
and after Employee’s employment, execute such written instruments and render
such other assistance as the Employer shall reasonably request to obtain and
maintain patents, design patents, or other forms of protection on any Employer
Inventions and to vest and confirm in the Employer its entire right, title and
interest therein. In this regard, Employee shall be reimbursed by the Employer
for actual expenses incurred and, if no longer an employee of the Employer,
shall be reasonably compensated for assistance rendered.

 

§7.2. Proprietary Information. (a) Employee understands that as a consequence of
Employee’s employment by the Employer, proprietary data and confidential
information (both hereinafter referred to as “Information”) relating to the
business of the Employer may be disclosed to Employee or developed by Employee
which is not generally known in the Employer’s trade and which is of

 

2



--------------------------------------------------------------------------------

considerable value to the Employer. Such Information includes, without
limitation, information about trade secrets, the Employer Inventions (as
previously defined), patents, licenses, research projects, costs, profits,
markets, sales, customer lists, plans for future development, and any other
information of a similar nature to the extent not generally known in the trade.
Employee acknowledges and agrees that Employee’s relationship to the Employer
with respect to such Information shall be fiduciary in nature. Employee shall
not make any use of any such Information except in the performance of Employee’s
work for the Employer; Employee shall maintain such Information in confidence;
and Employee shall not disclose to any person not employed by the Employer any
such Information at any time either during or after Employee’s employment or use
any such Information in connection with other employment, except as authorized,
in writing, by a duly empowered officer of the Employer.

 

(b) Employee shall deliver promptly to the Employer on termination of Employee’s
employment, or at any time the Employer so requests, all memoranda, notes,
records, reports, manuals, drawings, blueprints, plans, customer lists, pricing
and/or cost data, and all other property or materials belonging to the Employer,
including all copies thereof, which Employee then possesses or has under
Employee’s control.

 

(c) Employee covenants that there are no Inventions and/or patents within the
scope of the Employer’s business in which Employee held an interest prior to the
date of this Agreement and which are not subject to this Agreement.

 

§7.3. Remedies. Employee recognizes that irreparable injury may result to the
Employer, its business and property, in the event of a breach of any of the
agreements, assurances and understandings contained herein. Employee further
recognizes that in the event of such a breach, or the substantial likelihood
that such a breach will occur, the Employer intends to take legal action, and to
seek injunctive relief if available, in accordance with the language and spirit
of this Agreement in order to protect fully its interests and property.

 

§8. Covenant Not to Compete.

 

(a) The Employee recognizes that the Employer is engaged in the development and
sale of III-IV compounds used in semiconductors and related products in
Massachusetts and throughout the United States and the world and in the
development of liquid crystal electronic imaging devices and display products
based thereon (collectively, the “Principal Business”). In the

 

3



--------------------------------------------------------------------------------

event of the termination of the Employee’s employment hereunder, voluntarily or
for cause (as defined in Section 8(d) below) and so long as the Employer is not
in breach of its obligations to the Employee hereunder, the Employee agrees
that, for a period of twelve (12) months from the date of such termination, he
will neither

 

  (i)   engage in the Principal Business directly for himself, or in conjunction
with or on behalf of any commercial entity, or

 

  (ii)   work as an employee in the Principal Business for any commercial
entity,

 

where either (A) the Employee’s duties in the course of any such activities
would be substantially similar to those he has performed for the Employer
hereunder or (B) the Employee’s duties in the course of such activities would
involve disclosure or use of any confidential or proprietary information
relating to the business of the Employer which he may in any way acquire by
reason of his employment by the Employer. The Employee’s obligation under this
Section 8 shall extend to all geographical areas of the United States and the
world in which the Employer, as set forth above, carries on business, either
directly or indirectly, including, but not limited to, places where the Employer
has a place of business, has employees or representatives, or has advertised or
sold any products during the time period specified in this section.

 

(b) The Employee further agrees that for a period of twelve (12) months from the
date of such termination, he will not on behalf of himself or any commercial
competitor of the Employer, compete for, or engage in the solicitation of, with
respect to the Company’s products or services, any commercial customer of the
Employer, that he has, during the one year immediately preceding such
termination, solicited or serviced on behalf of the Employer or that has been so
solicited or serviced, during such period, by any person under the Employee’s
supervision.

 

(c) In the event of any violation of the foregoing provisions of this Section 8,
the Employer shall be entitled, in addition to any other rights or remedies it
may have, to injunctive relief, it being agreed that the damages which the
Employer would sustain upon any such violation are difficult or impossible to
ascertain in advance and that the Employee’s violations may cause irreparable
harm to the Employer.

 

4



--------------------------------------------------------------------------------

(d) The term “cause” shall mean termination due to an act or acts by the
Employee in willful contravention of the written directions of the Board of
Directors of the Employer.

 

§9. Provisions of General Application.

 

§9.1. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed, interpreted and determined in accordance
with the laws of the Commonwealth of Massachusetts.

 

§9.2. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.

 

§9.3. Other Agreements. This Agreement represents the entire understanding and
agreement between the parties as to the subject matter hereof. No prior,
concurrent or subsequent agreement, whether written or oral, shall be construed
to change, amend, alter, repeal or invalidate this Agreement, unless this
Agreement is specifically identified in and made subject to such other written
agreement.

 

§9.4. Amendment. This Agreement may be amended only by a written instrument
executed in one or more counterparts by the parties hereto.

 

§9.5. Waiver. No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligation hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver or rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

§9.6. Headings. The headings of sections and subsections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement or to affect the meaning of any of its provisions.

 

5



--------------------------------------------------------------------------------

§9.7. Severability. If any provision of this Agreement shall, in whole or in
part, prove to be invalid for any reason, such invalidity shall affect only the
portion of such provision which shall be invalid, and in all other respects this
Agreement shall stand as if such invalid provision, or the invalid portion
thereof, had not been a part hereof.

 

§9.8. Notices and Other Communications. All notices and other communications
required hereunder shall be effective if in writing and if delivered or sent by
certified or registered mail, return receipt requested (a) if to the Employee,
at his residence address first set forth above, and (b) if to the Employer, at
200 Hancock Road, Taunton MA, Attention: Chief Financial Officer, with a copy to
John H. Chu, Esq., Chu, Ring & Hazel LLP, 49 Melcher Street, Boston,
Massachusetts 02210, or to such other persons or addresses as the parties hereto
may specify by a written notice to the other from time to time.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Employer, by its
duly authorized officer, and by the Employee, as of the date first above
written.

 

KOPIN CORPORATION

 

By:   /s/    Richard A. Sneider

--------------------------------------------------------------------------------

        Richard A. Sneider

        Chief Financial Officer

        and Treasurer

 

   /s/    John C. C. Fan

--------------------------------------------------------------------------------

   John C. C. Fan

 

6